  Case 3:20-cv-00379-G Document 59 Filed 08/20/21        Page 1 of 17 PageID 609



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


ARMIDA OCHOA and SILVIA                    )
BARRAZA,                                   )
                                           )
             Plaintiffs,                   )            CIVIL ACTION NO.
                                           )
VS.                                        )            3:20-CV-0379-G
                                           )
UNITED STATES OF AMERICA,                  )
                                           )
             Defendant.                    )




                    MEMORANDUM OPINION AND ORDER

      Before the court are cross motions of the defendant United States of America

(“United States”) and the plaintiff Armida Ochoa (“Ochoa”) to exclude and strike

expert testimony. See Defendant’s Motion to Exclude Expert Testimony and to

Strike Non-Retained Experts’ Disclosures Regarding Causation and Future Medical

Expenses (“Motion”) (docket entry 36); Plaintiff’s Motion to Exclude “Bony

Excrescence” Opinions of Defense Expert James Walter, II and Brief in Support

(“Ochoa’s Motion”) (docket entry 55). For the reasons set forth herein, the United

States’ motion is granted in part and denied in part and Ochoa’s motion is denied.




                                         -1-
  Case 3:20-cv-00379-G Document 59 Filed 08/20/21           Page 2 of 17 PageID 610



                                  I. BACKGROUND

      This is a Federal Tort Claims Act case stemming from an automobile collision

involving the plaintiffs and a United States Postal Service (“USPS”) mail carrier in

April of 2018.1 See Plaintiffs’ First Amended Complaint (“Complaint”) (docket entry

8) at 2; Motion at 1. The suit was filed in February of 2020. Since that time, the

parties have conducted discovery and now both the discovery cut-off and the

deadline to file dispositive motions has passed. On December 28, 2020, the plaintiffs

filed their designation of expert witnesses. Plaintiffs’ Designation of Expert

Witnesses (“Designation”) (docket entry 29). The designation listed a series of

medical professionals as “non-retained expert witnesses” who purportedly treated the

plaintiffs following the accident. See id. Apparently, the plaintiffs did not provide

any expert reports, and all of the designations were accompanied by the following

disclosure:

      Treated Plaintiff . . . Custodian–Knowledge of Medical Records and Billing
      . . . Physicians who treated Plaintiff and custodian of records. Expected to
      testify as to the nature and extent of the injuries suffered by Plaintiff.
      Further expected to testify as to their skills and qualifications and render
      expert medical opinions in this case. Further expected to testify that the
      injuries sustained by Plaintiff are of the type that could be suffered as a
      result of the type of incident occurring as that made the basis of this
      lawsuit and that in all medical probability, Plaintiff was injured as a result
      of the incident made the basis of this lawsuit. Further expected to testify


      1
          A more complete factual background is detailed in the court’s
memorandum opinion and order on the United States’ motion for partial summary
judgment.

                                           -2-
  Case 3:20-cv-00379-G Document 59 Filed 08/20/21           Page 3 of 17 PageID 611



       as to the reasonableness and necessity of the medical services provided to
       Plaintiff as well as the charges for such services. Any deposition of these
       treating physicians taken in this case is hereby incorporated herein for any
       and all purposes. As these experts are not retained by Plaintiff, pursuant
       to Rule 194(f)(3), please see the medical records of Plaintiff for further
       information as to the impressions and opinions of these physicians and the
       basis for such opinions.

Id. Based on the briefs as well as the appendices attached to them by both the

plaintiffs and the United States, medical records from these physicians were provided

to the United States. See Plaintiff’s Response to Defendant’s Motion to Exclude

Expert Testimony and to Strike Non-Retained Expert Disclosures Regarding

Causation and Future Medical Expenses and Brief in Support (“Response”) (docket

entry 45), Exhibit 7 (United States’ designated expert, Dr. James C. Walter

(“Walter”)’s expert report detailing the medical records he reviewed in preparing the

report.).

       Meanwhile, on January 8, 2021, the United States produced its expert report

prepared and authored by Dr. James C. Walter II. See Ochoa’s Motion at 1. In this

report, Dr. Walter summarized the medical records he reviewed and provided a

“statement of opinions, basis, and reasons.” Response, Exhibit 7-6. Dr. Walter

concluded, based on his review of the medical records, that Ochoa “has a chronic

rotator cuff tear that predated the motor vehicle accident of April 18, 2018.” Id. at

Exhibit 7-7. Dr. Walter was deposed on April 29, 2021, after the discovery deadline

of April 8, 2021. See Ochoa’s Motion at 2.



                                           -3-
  Case 3:20-cv-00379-G Document 59 Filed 08/20/21            Page 4 of 17 PageID 612



       The plaintiffs filed an amended expert witness designation which was largely

unchanged except for details regarding the testimony of Dr. Terry Gemas (“Gemas”).2

See Plaintiff’s First Amended Designation of Expert Witnesses (“Amended

Designation”) (docket entry 43-1). Dr. Gemas appears to have been deposed on

April 1, 2021. See Response, Exhibit 4.

       On April 8, 2021, before the amended designation was filed, the United States

filed the instant motion to exclude and strike. The United States argues that


       2
               That designation now reads:
Physicians who treated Armida Ochoa and custodian of records. Expected to testify as
to the nature and extent of the injuries suffered by Armida Ochoa. Further expected to
testify as to their skills and qualifications and render expert medical opinions in this
case. Dr. Gemas, a board-certified orthopedic surgeon, is expected to testify that the
rotator cuff injury sustained by Armida Ochoa was caused by or aggravated by the car
wreck at issue in this case. Dr. Gemas is further expected to testify as to the
reasonableness and necessity of the medical services provided to Armida Ochoa as well
as the charges for such services. Dr. Gemas is expected to testify that the “joint effusion”
found on the MRI of the right shoulder and the timing of the complaints of pain, and
the lack of any noted atrophy of the muscles of the shoulder all fit logically that the car
wreck at issue in this case was the cause of the rotator cuff tear, or at least an
aggravation of pre-existing pathology on the shoulder. In other words, there is a
probability that there was a pre-existing tear of the right rotator cuff which was
aggravated or worsened by the car wreck at issue in this case. Dr. Gemas is also expected
to testify that Ms. Ochoa needs surgery for the right rotator cuff tear. The cost for the
right shoulder arthrosporic rotator cuff repair and acromioplasty would be $62,449.47.
This includes the surgeon’s fees, the anesthesiologist’s fees and the facility’s fee. Any
deposition of these treating physicians taken in this case is hereby incorporated herein
for any and all purposes, specifically the deposition of April 1, 2021 deposition Dr.
Gemas. As Dr. Gemas is not retained by Armida Ochoa, please see the medical records
of Armida Ochoa for further information as to the impressions and opinions of these
physicians and the basis for such opinions.

Amended Designation at 4.

                                            -4-
  Case 3:20-cv-00379-G Document 59 Filed 08/20/21          Page 5 of 17 PageID 613



plaintiffs’s disclosures failed to comply with either Federal Rules of Civil Procedure

26(a)(2)(b) or (c), and thus “moves to exclude expert testimony on the proximate

cause of Ochoa’s rotator-cuff tear and on Plaintiffs’ future medical expenses.”

Motion at 6. The United States simultaneously filed a motion for partial summary

judgment “limiting damages to past medical expenses,” arguing in part that the

plaintiffs cannot prove anything else without the expert testimony that the United

States seeks to exclude. See generally Brief in Support of Defendant’s Motion for

Partial Summary Judgment Limiting Damages to Past Medical Expenses (“Summary

Judgment Motion”) (docket entry 39). The plaintiffs responded to both motions on

April 28, 2021. See Response; Plaintiff’s Response to Defendant’s Motion for Partial

Summary Judgment and Brief in Support (docket entry 44). The United States filed

replies for both motions on May 12, 2021. See Defendant’s Reply to Support

Motion to Exclude Expert Testimony and to Strike Non-Retained Experts’

Disclosures Regarding Causation and Future Medical Expenses (“Reply”) (docket

entry 49); Reply in Support of Defendant’s Motion for Partial Summary Judgment

Limiting Damages to Past Medical Expenses (docket entry 50).

      Subsequently, Ochoa filed a motion to exclude one of the bases of Dr. Walter’s

expert testimony. See Ochoa’s Motion. The United States responded on May 27,

2021. See Defendant’s Response to Plaintiff’s Motion to Exclude (“U.S. Response”)

(docket entry 57). Ochoa did not reply. The cross motions are therefore fully



                                           -5-
  Case 3:20-cv-00379-G Document 59 Filed 08/20/21          Page 6 of 17 PageID 614



briefed and ripe for decision.

                                       II. ANALYSIS

      Rule 26(a)(2) of the Federal Rules of Civil Procedure lays out the disclosure

obligations of parties seeking to use expert witness testimony. FED. R. CIV. P.

26(a)(2). Rule 26(a)(2)(B) requires a party to supplement its expert witness

disclosure with “a written report–prepared and signed by the witness–if the witness is

one retained or specially employed to provide expert testimony in the case . . . .” Id.

This report must include information such as the opinions of the witness, the facts or

data considered by the witness, exhibits, and the witness’s qualifications. See id.

Rule 26(a)(2)(C) states that where an expert is not required to provide a report, the

disclosure must still provide “a summary of the facts and opinions to which the

witness is expected to testify.” Id.

      A party’s failure to comply with these obligations is governed by Rule 37(c),

which authorizes the court to impose “sanctions on a disobedient party by refusing to

allow that party to introduce designated matters into evidence.” Barrett v. Atlantic

Richfield Company, 95 F.3d 375, 380 (5th Cir.1996). “[T]he courts have discretion in

general about whether and how to impose sanctions under Rule 37, and this

flexibility does not disappear entirely when exclusion is sought under Rule 37(c)(1).

Creative alternative sanctions are possible . . . admission of material improperly

withheld [is] permissible.” 8B WRIGHT & MILLER, FEDERAL PRACTICE AND



                                           -6-
  Case 3:20-cv-00379-G Document 59 Filed 08/20/21          Page 7 of 17 PageID 615



PROCEDURE § 2289.1 (3rd ed.); see also Texas A&M Research Foundation v. Magna

Transportation, Inc., 338 F.3d 394, 402 (5th Cir. 2003). A district court’s discretion

in these matters is “broad” and “considerable,” and will only be reversed in “unusual

and exceptional cases.” Sierra Club, Lone Star Chapter v. Cedar Point Oil Company Inc.,

73 F.3d 546, 569 (5th Cir.) (citations omitted), cert. denied, 519 U.S. 811 (1996).

The court must consider the following four factors in deciding whether to impose

sanctions and what sanctions to impose: (1) the explanation for the failure to

disclose; (2) the importance of the evidence; (3) potential prejudice to the opposing

party; and (4) the availability of a continuance to cure such prejudice. See Betzel v.

State Farm Lloyds, 480 F.3d 704, 707-09 (5th Cir. 2007) (finding an abuse of

discretion where “the extreme end of the sanction spectrum [exclusion] was imposed

against the lowest end of the prejudice spectrum.”).

      The plaintiffs appear to concede that they have not provided any expert

reports. See generally Response. Ochoa does argue that Gemas qualifies for the

“treating physician” exception to the report requirement. See id. at 3-5. Neither

plaintiff makes any argument regarding the rest of the designated experts. The

United States argues that Gemas does not qualify for the “treating physician”

exception, and that, even if he did, Ochoa did not comply with the Rule 26(a)(2)(C)

requirement that the disclosure provide a “meaningful summary of the facts and

opinions to which the witness is expected to testify.” Motion at 6 (citing Retractable



                                           -7-
  Case 3:20-cv-00379-G Document 59 Filed 08/20/21             Page 8 of 17 PageID 616



Technologies, Inc. v. Becton, Dickinson and Company, No. 2:08–CV–16–LED–RSP, 2013

WL 4776189, at *2 (E.D. Tex. Sept. 6, 2013)) (internal quotations omitted). Thus,

the court must decide the following questions: (1) Does Gemas qualify as a treating

physician, and if so, did Ochoa adequately comply with Rule 26 (a)(2)(C); (2) If not,

should the testimony be allowed pursuant to the four-factor test from Betzel; and (3)

should the rest of the designated experts be treated differently? The court will first

apply the four-factor test to Gemas’s testimony because, as will be shown, his

testimony ought to be admitted, rendering the other questions unnecessary as to him.

The court will then turn to the rest of the designated experts.

                              A. Dr. Gemas’s Testimony

                         1. Explanation for the Failure to Disclose

      Ochoa offers the following explanation for failing to comply with her disclosure

obligations: “counsel very rarely practices in federal court and simply designated Dr.

Gemas and other treating physicians the way it is done in state court . . . Plaintiff

stands by the fact that it never officially retained Dr. Gemas as a retained testifying

expert . . . In state court, such an expert remains non-retained and his opinions are

contained in the medical records.” Response at 7-8. First, Ochoa cannot get very far

by blaming counsel. “[L]itigants are bound by the actions of their chosen counsel.”

Graham v. Dallas Independent School District, No. 3:04-CV-2461-B, 2006 WL 2468715,

at *2 (N.D. Tex. Aug. 24, 2006) (Boyle, J.) (citing Link v. Wabash Railroad Company,



                                            -8-
  Case 3:20-cv-00379-G Document 59 Filed 08/20/21             Page 9 of 17 PageID 617



370 U.S. 626, 633-34 (1962) (“[petitioner] cannot now avoid the consequences of

the acts and omissions of this freely selected [attorney].”). Second, the explanation

itself is unpersuasive. If counsel was so inexperienced practicing in federal court, the

court would expect counsel to have redoubled his efforts to understand federal

procedure rather than assuming federal and state procedure were identical.

Therefore, the court does not accept Ochoa’s explanation for not complying with

Rule 26, and this factor weighs in favor of exclusion.

                              2. Importance of the Evidence

      Simply put, Gemas’s testimony is important to this case. Gemas’s testimony is

proffered to establish two of the four elements necessary to Ochoa’s negligence claim:

causation and damages. In particular, the court does not understand the United

States’ argument to be that Ochoa could still establish cause through another

witness.3 Further, the United States clearly is not conceding causation in this action.

See Reply at 6. Thus, the court disagrees that excluding Gemas’s testimony “merely

reduces [Ochoa’s] potential damages.” Id. Gemas’s testimony cuts to the heart of

the matter: whether the United States caused the harm for which Ochoa now seeks

compensation. This factor thus weighs against exclusion.

                     3. Potential Prejudice in Allowing the Testimony




      3
             In fact, that appears to be the central argument of the United States’
motion for partial summary judgment. See Summary Judgment Motion at 5-7.

                                           -9-
 Case 3:20-cv-00379-G Document 59 Filed 08/20/21            Page 10 of 17 PageID 618



      The court largely concurs with Ochoa on this factor. Akin to Betzel, the United

States’ grievances on this factor “better reflects the case law than the record.” Betzel,

480 F.3d at 708. Gemas was timely noticed. See BCC Merchant Solutions, Inc. v.

JetPay, LLC, No. 3:12-CV-5185-B, 2016 WL 3264283, at *3 (N.D. Tex. Feb. 19,

2016) (Boyle, J.) (“[T]here is no indication that Defendants suffered any prejudice

by the late designation because BCC gave notice of its intent to proffer Daniels as a

damages expert by listing him in the November Report, which was timely

disclosed.”). The United States has its own expert witness, Dr. James Walter II

(“Walter”), who has prepared a report in which he made findings with full use of

Gemas’s medical records. See Response, Exhibit 7. Further, Walter was present at

Gemas’ deposition to assist the United States. See Sealed Appendix to Support

Defendant’s Motion for Partial Summary Judgment (docket entry 42) at MSJApp.

42-43. The United States’ summary judgment motion relies heavily on Walter’s

testimony. See Summary Judgment Motion at 7-8. This is not a case where the

United States was “prejudiced [in its] ability to select and prepare [its] own experts

and to conduct even general discovery,”4 or forced “to adjust its strategy just before

trial, which it developed on the justifiable assumption (based on Plaintiff’s earlier

witness lists) that Plaintiff was not seeking to have any medical experts testify.”




      4
            Thomas v. Hunt County, Texas, No. 3:10-CV-2401-M, 2011 WL
2412957, at *3 (N.D. Tex. June 15, 2011) (Lynn, J.).

                                           -10-
 Case 3:20-cv-00379-G Document 59 Filed 08/20/21             Page 11 of 17 PageID 619



Mascorro v. Wal-Mart Stores, Inc., No. EP-15-CV-00112-FM, 2016 WL 10536037, at

*4 (W.D. Tex. April 7, 2016). The United States is not prejudiced, thus Gemas

should be allowed to testify.

                   4. Availability of a Continuance to Cure any Prejudice

       Because the court has determined there is no prejudice, there is no need to

consider this factor.

       In sum, Gemas’ testimony is important and allowing him to testify will not

prejudice the United States. Thus, the United States’ motion to exclude the

testimony of Gemas is denied.

                         B. Ochoa’s Other Designated Experts

       On the other hand, the calculus points decidedly towards excluding the rest of

Ochoa’s designated experts. The court notes, as the United States does, that Ochoa

did not respond to the United States’ arguments regarding any other designated

expert. In essence, Ochoa has conceded that those experts should not be allowed to

testify. Re-application of the four-factors confirms this result.

       The court has already explained why Ochoa’s proffered explanation is

inadequate. Because Ochoa has not clarified the nature of these experts’ testimony

beyond the boilerplate language from her initial disclosure, the court cannot assess

one way or another the importance of the witnesses’ opinions. In the same vein, the

United States has little information about their potential opinion testimony, making



                                           -11-
 Case 3:20-cv-00379-G Document 59 Filed 08/20/21           Page 12 of 17 PageID 620



prejudice an almost certainty. Lastly, the court concludes that continuing this case to

cure the prejudice is unwise. Ochoa apparently does not want a continuance for the

sake of using these witnesses. The court can only guess as to the extent of extra

discovery needed given Ochoa’s lack of argument. And, a continuance under these

circumstances would flout the Fifth Circuit’s warning that “a continuance would not

deter future dilatory behavior, nor serve to enforce local rules or court imposed

scheduling orders.” Betzel, 480 F.3d at 709 (quoting 1488, Inc. v. Philsec Investment

Corporation, 939 F.2d 1281, 1289 (5th Cir. 1991)). Thus, the court grants the

United States’ motion as to the remainder of Ochoa’s designated experts.5

                             C. Barraza’s Designated Experts

      The court has separately issued an order granting the United States’ motion

for partial summary judgment to limit Barraza’s damages to past medical expenses.

The United States’ motion to exclude Barraza’s designated experts is thus mooted by

that order.

                              D. Ochoa’s Motion to Exclude

          At the outset, it should be noted that it’s unclear whether the Ochoa’s motion

is a motion to exclude for not complying with the Federal Rules of Civil Procedure or

a motion to exclude based on Daubert6 and its progeny, or both. If it is a Daubert

      5
              To clarify, those witnesses may obviously testify as fact witnesses. The
court is only excluding their expert opinion testimony.
      6
               Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993).

                                           -12-
 Case 3:20-cv-00379-G Document 59 Filed 08/20/21              Page 13 of 17 PageID 621



challenge, the court is disinclined to take up that challenge at this time. The

traditional procedure for deciding Daubert questions is via a hearing. See Goebel v.

Denver & Rio Grande Western Railroad Company, 215 F.3d 1083, 1087 (10th Cir.

2000) (“[t]he most common method for fulfilling this function [of gatekeeper] is a

Daubert hearing.”). Furthermore, “[m]ost of the safeguards provided for in Daubert

are not as essential in a case such as this where a district judge sits as the trier of fact

in place of a jury.” Gibbs v. Gibbs, 210 F.3d 491, 500 (5th Cir. 2000). This will be a

bench trial. See Order (docket entry 31). Thus, the court concludes that any Daubert

questions can and should be fully settled through pre-trial in limine filings and Daubert

style testimony at the time of trial.

       If Ochoa seeks exclusion for improper expert disclosures, the court concludes

such a motion should be denied. As a preliminary matter, Ochoa seeks to strike only

a single basis for Walter’s opinion, not the opinion. The court is wary that such a

maneuver is even contemplated by the federal rules. Ochoa did not cite any case law

examples, and the court’s own research has not found any, either. If Ochoa is not

seeking exclusion of the opinion/conclusion(s) of Walter, the court is unsure what

relief it can grant her.7

       That said, the court will address Ochoa’s concerns. Rule 26(a)(2)(B) requires




       7
             This relates to the court’s inkling that Ochoa is really bringing a Daubert
challenge, which can be addressed in pre-trial filings and/or at trial.

                                            -13-
 Case 3:20-cv-00379-G Document 59 Filed 08/20/21           Page 14 of 17 PageID 622



a party seeking to use expert testimony from a retained witness to produce a report

containing the following disclosures, among others: “(i) a complete statement of all

opinions the witness will express and the basis and reasons for them; (ii) the facts or

data considered by the witness in forming them . . .” F ED. R. CIV. P. 26(a)(2)(B)(i)

and (ii).

       Walter’s report states, “in my opinion, in reasonable medical probability, Ms.

Ochoa has a chronic rotator cuff tear that predated the motor vehicle accident . . . the

accident in question did not cause the rotator cuff tear[,]” the bases/reasons for this

conclusion, “based on the fact that asymptomatic rotator cuff tears are relatively

common in individuals in their 60s, no evidence of emergency room urgent care

evaluation, and right shoulder x-ray and MRI findings consistent with chronic rotator

cuff tear (as indicated by, among other things, significant sclerosis/ bony excrescence

of the greater tuberosity),” and a full catalogue of the records reviewed. See Ochoa’s

Motion, Exhibit A. In other words, the report contains Walter’s opinions, bases, and

the facts/data reviewed to come to those conclusions. The court is thus inclined to

conclude that Walter’s report complies with Rule 26.

       Ochoa’s complaint is that the “bony excrescence” opinion is “purely

conclusory, unsupported by any explanation or even evidence. Dr. Walter does not

describe or explain how bony excrescence causes or is caused by a torn rotator cuff . .




                                          -14-
 Case 3:20-cv-00379-G Document 59 Filed 08/20/21             Page 15 of 17 PageID 623



. .” Id. at 4.8 Again, the court is unsure whether this is an argument about proper

disclosures or a Daubert argument. It reads like Ochoa challenges whether bony

excrescence is a valid indicator of chronic rotator cuff tears. That would be more

appropriate for a Daubert motion and hearing. Regardless, even if the United States

did not adequately disclose Dr. Walter’s opinion(s), it was a harmless error. See

Wilson v. Home Depot U.S.A., Inc., No. 3:12–CV–5292–B, 2014 WL 1882024, at *2

(N.D. Tex. May 12, 2014) (Boyle, J.) (“‘The Court has broad discretion in deciding

whether a violation of Rule 26(a) is substantially justified or harmless.’”) (quoting

Barrett v. Atlantic Richfield Company, 95 F.3d 375, 380 (5th Cir.1996)). Ochoa

attaches the portions of Walter’s deposition to her motion in which he explains “a

chronic rotator cuff tear causes changes in the bone, not the reverse. Changes to the

bone don’t cause a rotator cuff tear . . . In this case, the rotator cuff tear causes the

changes in the bone, in my experience.” See Ochoa’s Motion, Exhibit B-4. So,

Walter answered for Ochoa whether “bony excrescence causes or is caused by a torn

rotator cuff,” and explained “what causes bony excrescence . . . .” Id. at 4.

       Ochoa’s next complaint is that her attorney could not get Walter to physically

identify where on an X-ray he sees bony excrescence during his deposition. See id. at

5. That kind of “granular detail”, however, is not required under Rule 26. See




       8
              Ochoa did not paginate her motion, so pinpoint citations refer to the
ECF header.

                                            -15-
 Case 3:20-cv-00379-G Document 59 Filed 08/20/21             Page 16 of 17 PageID 624



Bazarian International Financial Associates, LLC v. Desarrollos Aerohotelco, C.A., 315

F.Supp.3d 101, 115 (D.D.C. 2018) (“Rule 26(a)(2)(B) does not, however, require an

expert to identify the facts or data they considered in such granular detail . . .”); see

also Wright & Miller, supra, § 2031.1 (“The Advisory Committee Notes explain that

the report is intended to set forth the substance of the direct examination.”) (internal

quotations omitted). What matters is whether Ochoa is protected against “unfair

surprise” at trial. See Heller v. District of Columbia, 801 F.3d 264, 270 (D.C. Cir.

2015). Ochoa is clearly on notice that Walter will testify about bony excrescence

that he observed in her X-rays (in other words, the substance of his direct

examination). Further, the United States “identified six specific images most

illustrative of Dr. Walter’s opinion . . . .” U.S. Response at 8-9. Obviously, Ochoa

and her designated expert Dr. Gemas disagree with this finding. Dr. Gemas can

attest to his disagreement on the stand and Ochoa can probe Dr. Walter’s opinions

via “[v]igourous cross-examination . . . the traditional and appropriate means of

attacking . . . admissible evidence.” Daubert, 509 U.S. at 596. A “battle of the

experts” is nothing new for the federal courts. See City of Pomona v. SQM North

America Corporation, 750 F.3d 1036, 1049 (9th Cir.) (“A factual dispute is best settled

by a battle of the experts before the fact finder, not by judicial fiat. Where two

credible experts disagree, it is the job of the fact finder . . . to determine which source

is more credible and reliable.”), cert. denied, 574 U.S. 1060 (2014); see also Foster v.



                                            -16-
 Case 3:20-cv-00379-G Document 59 Filed 08/20/21          Page 17 of 17 PageID 625



Principal Life Insurance Company, 920 F.3d 298, 307 (5th Cir. 2019) (quoting Corry v.

Liberty Life Assurance Company of Boston, 499 F.3d 389, 401 (5th Cir. 2007)). Ochoa

is in a position to have Dr. Gemas explain what he sees on the X-rays and note any

lack of bony excrescence, contradicting Dr. Walter. The court, as fact finder, will

then have the job of deciding whose opinion is more credible.

                                 III. CONCLUSION

      For the reasons stated above, the United States’ motion to exclude and strike

expert testimony is GRANTED in part and DENIED in part. The motion is denied

as to Ochoa’s expert Dr. Gemas and granted as to the rest of Ochoa’s designated

experts. The motion is mooted as to Barraza’s designated experts. Further, Ochoa’s

motion is DENIED.

      SO ORDERED.

August 20, 2021




                                        ___________________________________
                                        A. JOE FISH
                                        Senior United States District Judge




                                         -17-
